[pic]

                                   In The
                              Court of Appeals
                    Seventh District of Texas at Amarillo

                             No. 07-13-00032-CR


                      Reginald DWAYNE Melton, APPELLANT

                                     V.

                        The State of Texas, APPELLEE

                   On Appeal from the County Court at Law
                            Navarro County, Texas
       Trial Court No. C34415, Honorable Amanda Doan Putman, Presiding

                               April 24, 2013

                     ORDER DENYING MOTION FOR EXTENSION

                Before aCAMPBELL and HANCOCK and PIRTLE, JJ.


      Following a plea of not guilty, Appellant, Reginald Dwayne Melton, was
convicted by a jury of possession of a controlled substance in  a  drug-free
zone and sentenced to fifteen years confinement and a $10,000 fine.   Notice
of appeal was filed on December  5,  2012.   Both  the  clerk's  record  and
reporter's record have been filed and Appellant's brief was due to be  filed
on February 6, 2013.  Three extensions of time have been granted making  the
most recent due date April 8, 2013.  On April 16, 2013, a fourth motion  for
extension  of  time  was  filed  requesting  an  additional   thirty   days.
Appellant's only explanation of "good cause" is  that  he  needs  additional
time to "actually finish writing" the brief.

      By order of the Court, Appellant's motion for  extension  of  time  is
hereby denied.  Appellant's brief is due instanter.   Failure  to  file  the
brief by Monday, May 6, 2013, will result in the  appeal  being  abated  and
the cause remanded to the trial court for further  proceedings  pursuant  to
Rule 38.8(b)(2) of the Texas Rules of Appellate Procedure.

      It is so ordered.

                                             Per Curiam

Do not publish.